Case 2:17-cr-00697-SJO Document 183 Filed 07/07/20 Page 1 of 1 Page ID #:2719




                        UNITED STATES COURT OF APPEALS                   FILED
                               FOR THE NINTH CIRCUIT                       JUL 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.      19-50300

                    Plaintiff-Appellee,          D.C. No. 2:17-cr-00697-SJO-1
                                                 Central District of California,
  v.                                             Los Angeles

DANIEL FLINT,                                    ORDER

                    Defendant-Appellant.

Before: Peter L. Shaw, Appellate Commissioner.

        The appellant’s unopposed motion (Docket Entry No. 14) for a third

extension of time to file the opening brief is granted.

        The opening brief is due July 13, 2020. Any further request for an extension

of time to file this brief is disfavored. The answering brief is due August 12, 2020.

The optional reply brief is due within 21 days after service of the answering brief.




tah/7.6.20/Pro Mo
